445 F.2d 316
Calvin Winston JACKSON, Plaintiff-Appellant,v.Louis NELSON, Warden, Lieutenant Roger and Mr. Powell of SanQuentin Prison, Defendants-Appellees.
No. 25461.
United States Court of Appeals, Ninth Circuit.
Aug. 11, 1971.

Calvin Winston Jackson, in pro. per.
Evelle J. Younger, Cal.  Atty. Gen., Robert R. Granucci, Jerome C. Utz, Deputy Attys.  Gen., San Francisco, Cal., for defendants-appellees.
Before DUNIWAY, ELY and KILKENNY, Circuit Judges.
PER CURIAM:


1
In Jackson v. Nelson, 9 Cir., 1968, 405 F.2d 872, on the ground that the court's order dismissing his complaint, but not his action, was not appealable, we dismissed his appeal.  On April 15, 1969, Jackson filed an amended complaint.  The court, holding 'that plaintiff is not pursuing this action in good faith, * * and that the complaint * * * is frivolous and sham under Title 28, United States Code, section 1915(d) * * *.'  ordered the complaint dismissed.  The Judge granted leave to appeal in forma pauperis.  Considering the nature of the court's action, we treat the order as a judgment dismissing the action.  We cannot say that the district judge was wrong.


2
Affirmed.